  Case: 4:20-cr-00127-RWS-SPM Doc. #: 2 Filed: 02/20/20 Page: 1 of 1 PageID #: 4



                                 UNITED STATES DISTRICT COURT                       SUPPJijiJ_S'SEJ)
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION                                 FEB 2 0 ZOZO
                                                                                      U.S. DISTRICT COURT
   UNITED STATES OF AMERICA,                           )                            EASTERN DISTRICT OF MO
                                                       )                                    ST. LOUIS
   Plaintiff,                                          )
                                                       )
   v.                                                  ) No
                                                       )
                                                                 4:20CR00127 RWS/SPM
   KARIF MCCREIGHT,                                    )
                                                       )
   Defendant.                                          )

                                            INDICTMENT

                                             COUNT ONE

        The Grand Jury charges that:

        On or about January 7, 2020, in the City of St. Louis, within the Eastern District of Missouri,

                                        KARIF MCCREIGHT,

 the Defendant herein, knowing he had previously been convicted in a <;ourt oflaw of one or more

 crimes punishable by a term of imprisonment exceeding one year, knowingly possessed a firearm,

 and the firearm previously traveled in ·interstate. or foreign commerce during or prior to being in

 Defendant's possession.

        In violation of Title 18, United States Code, Section 922(g)(l).

                                                          A TRUE BILL.


                                                          FOREPERSON

  JEFFREY B. JENSEN
· United States Attorney



 JAMES REDD, #66172(MO)
 Assistant United States Attorney
